Citation Nr: 1437674	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for calcified pleural plaques consistent with asbestos exposure, rated as noncompensable from March 12, 2007, and as 10 percent disabling from March 21, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1948 to April 1952.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran and his wife presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2011, September 2011, September 2012, August 2013, and February 2014, the Board remanded the case for additional development and due process concerns.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand, the Board directed the AMC to arrange for the Veteran to undergo a VA examination to determine the current severity of his respiratory disability, to include a pulmonary function test (PFT).  Specifically, it was requested that the PFT "must provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation)."  

The AMC scheduled the Veteran for a VA examination on April 24, 2014.  The Veteran did not report for the examination; however, a VA occupational therapy note, dated on the same day as the scheduled examination, indicated that the Veteran was hospitalized at a community hospital at that time.  Therefore, the Board finds that the Veteran had good cause for not reporting to the VA examination, and it must be rescheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  Contact the Veteran and inquire as to whether the April 2014 hospitalization was for treatment of his respiratory disability.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for any non-VA health care providers who have treated him for a respiratory disability.  After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.  

3.  After any additional records are associated with the virtual claims file, provide the Veteran with an appropriate examination to determine the current severity of his respiratory disorder.  The claims file, including a copy of this remand, must be made available to the examiner prior to the examination.

All necessary tests, including a PFT, must be conducted and clinical findings must be recorded in detail.  The PFT must be conducted post-drug therapy and must so state.  The examiner must review the results of any testing prior to completion of the report.  Specifically, the PFT must provide a value for FVC and a value for DLCO (SB), both expressed as a percentage of predicted value.  The PFT must also provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).

The examiner must opine as to the FVC and the DLCO (SB) percentage of the predicted value for only the Veteran's asbestosis.  If the examiner is unable to determine the percentages of the predicted value for only the Veteran's asbestosis, the examiner must so state.

The PFT report must be associated with the claims file.

The examiner must further state whether the Veteran experiences cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  If the examiner cannot provide any requested opinion without resorting to mere speculation, the examiner must explain why speculation is required.

The examiner must also provide comment on the 2010 VA examination and the October 2010 private records documenting respiratory failure.

An explanation for all opinions, with citation to relevant medical findings or medical authority, must be set forth in a legible report.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



